Citation Nr: 0809870	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-37 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployabilty due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from February 1968 to October 
1970.  The veteran was born in August 1950. 

This appeal was initially brought to the Board of Veterans' 
Appeals (Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in December 2002 
and January 2006. 

In a decision in September 2005, the Board denied entitlement 
to an evaluation in excess of 10 percent for service 
connection residuals of a right wrist injury, and remanded 
the issue of entitlement to an evaluation in excess of 30 
percent for PTSD.  (The 30 percent rating has been assigned 
since August 16, 2002; before that time, a 10 percent rating 
had been assigned for PTSD from July 13, 1987.)

The VARO developed the case and confirmed the prior denials.  
After return of the case to the Board, in December 2007, the 
Board sent the case out for a medical expert opinion.  That 
opinion is now of record, dated in January 2008; copies have 
been made available to all pertinent parties along with time 
to respond.  

Issue # 2, above, is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.


FINDING OF FACT

The veteran's PTSD is generally more often than not of a 
severe nature, manifested by a depressed mood, nightmares; 
severe anger and irritability, a hyperstartle response; 
difficulty sleeping; and with Global Assessment of 
Functioning (GAF) scores ranging from 42-65, with scores most 
consistently at 50-55.


CONCLUSION OF LAW

Giving the benefit of reasonable doubt to the veteran, the 
criteria for an evaluation of 70 percent for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grant 
herein, there is no need for further discussion of notice or 
development except as handled in the remand segment of this 
decision.

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10. 

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence"in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

III.  Factual Background 

Prior mental health evaluations are in the file for 
comparative purposes.

A Vet Center report from October 2002 reflects that the 
veteran was not then working due to a back injury.  He said 
he had depression, nightmares, and restlessness in his sleep 
several times a week.  He described his own problems as 
moderate to severe.  He had mood swings, family isolation, 
irritability, hopeless feelings, constant worry, repetitive 
behavior, jumpiness, feelings that someone was out to get 
him, negative thinking, and concentration problems.  His 
extensive childhood and service history was noted. 

Since service, he said he had had primarily been an 
electrician but had had some 30 jobs, with problems getting 
along with co-workers..  He said he had been shot in both 
legs in 1985 during a robbery.  He was in his 4th marriage, 
and was satisfied therein.  His wife's parents lived with 
them, as did 2 of 6 children.  The assessor felt him to have 
profound distress and impairment in his social, occupational 
and emotional life.  He was being seen in bi-weekly sessions.

A psychiatric evaluation in January 2003 indicated that he 
had depression and suspiciousness.  In the last few months he 
had been having problems coping with stress at home and 
"work".  He was easily irritable and it was hard for him to 
get along with people in authority.  He reported having had 
an on-the-job injury in March 2001 and had thereafter twice 
had surgery, but still had continuous backaches.  He was also 
being treated for hypertension.  Since his back injury he had 
not worked regularly, but only part-time.  His diagnosis was 
PTSD, and his GAF score was assessed at 65.

SSA records from 2001-2003 show that he had been assessed for 
disability due to lumbar fusion, hearing loss and PTSD. 

Another Vet Center report from March 2003 is of record, 
showing that he had had individual sessions as well and 
although he had been an active participant in counseling 
sessions, he had had minimal improvement.  He had sleep 
disturbance 4-5 nights a week; was persistently isolated from 
family and friends; had nightmares, intrusive thoughts and 
flashbacks.  His impulse control was limited and he wanted to 
be alone.  

Subsequent counseling assessment was to the effect that 
although he had tried a single-student classroom for 
vocational training, he was still unable to progress and the 
situation had become more stress inducing although all 
involved were trying to continue.  Eventually in October 
2003, a determination was made that achievement of a 
vocational goal was not reasonably feasible.

Another Vet Center assessment, in March 2004, was to the 
effect that he continued to have similar problems.  His GAF 
score was said to be 42.  He was taking medications, and it 
was thought that without them, he would not be able to handle 
his PTSD symptoms.  The social worker felt that he could not 
work.

On VA psychiatric evaluation in March 2005, his history was 
noted in detail.  He said he was on his 5th marriage and 
lived with his wife and two kids.  He said he was 
discontented and isolated himself, spending time at a small 
tract he had rather than going home.  He had a little private 
work as an electrician but not full time, and occasionally 
helped his brother who worked in computers.  The diagnosis 
was PTSD (Axis I); and nonspecific personality disorder with 
various maladjustments and "not so much respecting the 
social rules" (Axis II).  The GAF score was felt to be 50-
55.  He said that he had had some falls from ladders which 
resulted in concussions and had been given Workmen's 
Compensation.  

In a written presentation from the veteran's lawyer in 
December 2005, he noted that 70 percent was warranted for his 
PTSD.  Additional employment records showed that he had last 
worked for an electrical company in June 2001.  A similar 
written statement from the lawyer with regard to a 70 percent 
rating is of record from June 2007.

On VA psychiatric examination in May 2006, his history was 
again detailed.  PTSD was diagnosed (Axis I) along with 
antisocial and passive-aggressive personality features 
(Axis), and history of back injury (Axis III).  His current 
GAF was 45.

A VA Counseling assessment dated in September 2006 is of 
record.  His PTSD symptoms were felt to be severe and getting 
worse and he was not felt to be able to work.

Another VA evaluation was undertaken in January 2007.  He was 
noted to have chronic lower back and neck pain as well as 
PTSD.  His back and neck problems were felt to make it hard 
to work as an electrician.  On the mental health portion, 
undertaken in February 2007, it was felt that although there 
were numerous credibility problems, his GAF was 50.  He had 
some nightmares and hypervigilance and startle response.

A special medical expert opinion was solicited by the Board, 
and returned in January 2008.  The numerous prior evaluations 
were noted in some detail.  The examiner noted he was fully 
disabled, but it was unclear the extent to which orthopedic 
problems combined with the psychiatric ones for the impact.  
The current psychiatric difficulty was felt to be PTSD.  He 
opined that there were moderately severe PTSD symptoms which 
were a major contributing factor to his total disability.

IV. Analysis

The regulation for rating such mental health problems has 
been interpreted as meaning that the only criteria for a 
total disability rating for any disability rated in 
accordance with the VA General Rating Formula for Mental 
Disorders are total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

After a careful review of the evidence of record, and with 
consideration of the doctrine of resolving reasonable doubt 
in favor of the veteran, the Board finds that entitlement to 
a 70 percent disability evaluation, and no more, is warranted 
for the veteran's service-connected PTSD. 

The aggregate evidence indicates that the veteran has 
significant PTSD symptoms along with a variety of other 
difficulties, some of which are and others which are not 
service-connected.  He also has a long personal history of 
credibility lapses and acting out behaviors, the overall 
impact of which is both consistent and disconcerting.  This 
may be in part reflected in the wide swings in his GAF scores 
from 42-65; nonetheless, they are consistently at a 50-55 
range.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  GAF scores ranging between 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 
242- 244 (1995).  But GAF scores are only once facet to be 
taken into account in the rating such disabilities.

The veteran has undergone counseling and numerous individual 
sessions, with minimal improvement.  He often has sleep 
disturbance at nights; is persistently isolated from family 
and friends; has nightmares, intrusive thoughts and 
flashback, as well as poor impulse control.  These symptoms 
are reflective of a generally severe impairment which more 
often than not equates to the 70 percent rating.

However, the Board does not find that a schedular 100 percent 
evaluation is justified.  The objective evidence does not 
suggest that the veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  As a consequence, it is found that a 100 
percent disability evaluation is not warranted.  

In conclusion, it is found that, after resolving reasonable 
doubt in favor of the veteran, the evidence supports a 
finding of entitlement to a 70 percent disability evaluation 
for the veteran's PTSD.

V.  Extraschedular evaluation

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities. 

The governing norm in these exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board finds that no 
exceptional circumstances in this case have been shown, or 
alleged, which would warrant referral for consideration of an 
extraschedular evaluation on the PTSD rating issue.


ORDER

An increased evaluation of 70 percent for PTSD is granted; to 
this extent the appeal is allowed, subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards. 


REMAND

Pursuant to 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993). Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, supra, at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The Board has herein increased the rating assigned for PTSD 
from 30 to 70 percent disabling.  In addition, the veteran 
has a 10 percent rating for service connection residuals of a 
right wrist injury; bilateral hearing loss, rated as 10 
percent disabling; and residuals, excision, plantar wart, 
right great toe, rated as noncompensably disabling.  

Because of the ongoing confusion as to whether mental or 
physical problems are responsible for the veteran's lack of 
work; and because the raw rating scores have changed so 
dramatically during the course of this appeal, as a result of 
Board action, the Board feels compelled to return the case 
for a further de novo review of the TDIU issue by the 
VARO/AMC on that revised basis. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In particular, the 
veteran may wish to provide information concerning 
his work in the recent past or present.

2.  The case should be reviewed with regard to the 
TDIU issue.  Any needed development should be 
undertaken, to include additional SSA and/or 
Workers' Compensation records, clinical records, 
etc. 

3.  If the decision remains unsatisfactory, a SSOC 
should be issued, and the veteran and his attorney 
should be given a reasonable opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for further appellate review.  The 
veteran need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


